DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Applicant’s Appeal Brief
In view of the Appeal Brief filed on 30 December 2020, PROSECUTION IS HEREBY REOPENED.  New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753                                                                                                                                                                                                        
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-2, 10, 12, and 15-16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hashizume (US 2007/0154636).
Regarding claim 1, Hashizume teaches a barrel (13) for use with a liquid spray gun platform to provide a liquid spray gun (par. 40; fig. 1 - gun is interpreted to require "a device resembling a firearm..., as in its ability to project something,...under pressure", as defined by the American Heritage dictionary; element 13 projects a fluid) comprising, 
a main body (32) comprising at least one center air delivery passage (42) and at least one liquid-handling passage (38); and,
an inseparable nozzle (36, which is inseparable from element 40) comprising an annular tip (par. 40, 42; fig. 2 - interpreted to be the “tip end” of 38, which necessarily must be annular since element 35 has an "annular shape") that defines a liquid-emitting orifice (34) that is in fluid communication with the at least one liquid-handling passage of the main body (fig. 2), a flange (40) at least a portion of which is radially outwardly separated from the annular tip in a direction orthogonal to an axis of liquid flow and completely surrounds the annular tip (par. 42; fig. 2) so that an annular center air orifice (35, see par. 40 - “discharge port 35 formed in an annular shape surrounding the organic solvent discharge port 34”) is defined between an outward facing surface of the annular tip and an inward facing surface of the flange (fig. 2), the center air orifice being in fluid communication with the at least one center air delivery passage of the main body (fig. 2); and,
wherein the center air orifice is defined only by surfaces of the inseparable nozzle (par. 42; fig. 2 - element 40 is part of element 36),
wherein air and liquid exit the liquid spray gun at the center air orifice and liquid-emitting orifice, respectively (par. 44; fig. 2), and,
wherein air emerging from the center air orifice atomizes liquid emerging from the liquid-emitting orifice (par. 35, 44).
claim 2, Hashizume teaches the barrel described regarding claim 1, and further wherein the main body of the barrel and the inseparable nozzle are a unitary piece (par. 42 - “inner distribution pipe 36 is formed…with the tip end portion 40”; fig. 2 - cross-hatching matches) of integrally molded plastic (fig. 2 - as indicated by the cross-hatching in the drawing, see MPEP 608.02.IX).  
Regarding claim 10, Hashizume teaches the barrel described regarding claim 1, and, as indicated in the annotated figure below, further wherein the barrel comprises an elongate interior chamber that is in fluid communication with the liquid-emitting orifice and further comprises a hollow, angled protruding portion that protrudes outward at an angle from the elongate interior chamber (as indicated below, the uppermost portion of channel 38 protrudes radially outwardly at an angle from the middle portion of channel 38, which is interpreted to be the elongate interior chamber), that comprises a liquid-handling passage inlet of the barrel; and, that comprises a liquid-entry passage that is fluidly connected to the liquid-handling passage inlet of the barrel and that is fluidly connected, by way of a liquid-handling junction, to the elongate interior chamber of the barrel.
Regarding claim 12, Hashizume teaches the barrel described regarding claim 1, and, as indicated in the annotated figure below, further wherein the flange extends rearward to form a flared skirt that defines an interior center air flow path within the nozzle, which interior center air flow path receives air from the at least one center air passage of the barrel.
Regarding claims 15 and 16, Hashizume further teaches attaching the barrel to a liquid spray gun platform (par. 30; fig. 1) and that the liquid spray gun does not include an air cap (fig. 2).

    PNG
    media_image1.png
    727
    577
    media_image1.png
    Greyscale

Annotated Figure 2 of Hashizume for Claims 10 and 12 
Allowable Subject Matter
Claims 3-9, 13-14, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see pages 9-12 of the Appeal Brief, filed 30 December 2020, with respect to the rejection(s) of claim(s) 1-10, 14-15, and 17-18 under 35 U.S.C. § 103(a) as being unpatentable over Hartle in view of Noshima have been fully considered and are persuasive.     
Applicant's arguments regarding the rejections of claims 1, 15 and 16 under 35 U.S.C. § 102(b) as being anticipated by Hashizume presented in the Appeal Brief filed 21 July 2020 have been fully considered but they are not persuasive.
Applicant argues that Hashizume fails to teach 1) a flange; and further that if Hashizume is interpreted to teach a flange, then 2) it does not teach a flange that “completely surrounds the annular tip so that an annular air orifice is defined”; and finally, that if the flange “completely surrounds the annular tip so that an annular air orifice is defined”, then 3) the nozzle must be separable.  Regarding the first, Applicant argues that the flange (interpreted to be element 40 of Hashizume) is not “consistent with the flange described in Applicant’s specification (p. 7, ln. 18-19). Regarding the second, Applicant argues that there is no teaching in Hashizume that the flange completely surrounds the gas discharge port 35 to form an annular air orifice, since only a side cross-sectional view (see fig. 2) is provided (p. 8, ln. 6). Further regarding the second, Applicant states that Hashizume must necessarily have discrete gas discharge ports 35, and not an “an annular orifice” as recited in claim 1, since the tip end portion 40 is inseparable from the inner distribution pipe 36 (p. 8, ln. 16-21).  Regarding the third, Applicant reasons that if the gas discharge port 35 is annular then there would be no connecting structure remaining to attach the tip end portion 40 to the inner distribution pipe 36, which would result in the nozzle be separable from the inner distribution pipe 36.   
 In response, it is noted that Hashizume considered in its entirety teaches a single gas discharge port that is annular in shape and that the tip end portion 40 is a flange and is inseparable from the inner distribution pipe 36 (interpreted to be the inseparable nozzle).  Regarding the former, Hashizume teaches that the gas discharge port 35, interpreted by the Examiner to be the annular center air orifice, is “formed in an annular shape surrounding the organic solvent discharge port 34” (see par. 40, emphasis added), and refers to it in the singular (see also par. 40 - “a nitrogen gas discharge port 35”; par. 42, 44 - “the nitrogen gas discharge port 35”), not the plural.  Figure 2 of Hashizume shows just a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477.  The examiner can normally be reached on Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752